Citation Nr: 0409673	
Decision Date: 04/14/04    Archive Date: 04/21/04	

DOCKET NO.  01-01 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for residuals of a right 
hand injury.

3.  Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	Colorado Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

The issue of entitlement to service connection for PTSD portion of 
the appeal is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  An August 2000 RO decision denied service connection for 
residuals of a hand injury and a permanent and total disability 
rating for nonservice-connected disability pension purposes.  The 
veteran was notified of that decision by official letter dated in 
September 2000.

2.  In October 2000, the veteran submitted a notice of 
disagreement with the denial of these issues.  The RO provided the 
veteran with a statement of the case, addressing these issues, in 
November 2000.

3.  The veteran did not file a timely substantive appeal with the 
VA regarding the issues of service connection for residuals of a 
hand injury and entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes.


CONCLUSION OF LAW

The criteria for a timely substantive appeal of an August 2000 RO 
decision denying service connection for residuals of a hand injury 
and entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes have not been 
met.  38 U.S.C.A. §§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist and notify claimants has been reaffirmed 
and clarified.  See Veterans Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. § 3.102, 3.159 
(2003).  The record reflects that the veteran and his 
representative were provided with notice of the 2000 RO decision.  
The veteran submitted a notice of disagreement therewith, and then 
the veteran and his representative were provided with a statement 
of the case, including a VA Form 9 with instructions for filing 
the VA Form 9, as well as the need to complete the appeal by 
filing a substantive appeal.  In February 2001 the veteran 
submitted the VA Form 9, indicating that he desired to appeal the 
issue of entitlement to service connection for PTSD.  He did not 
check the block indicating that he desired to appeal all of the 
issues listed in the statement of the case, and he did not mention 
that he desired to appeal the issues relating to service 
connection for residuals of a hand injury and entitlement to a 
permanent and total disability rating for nonservice-connected 
disability pension purposes.  In December 2003, the Board provided 
the veteran and his representative with notice regarding the 
adequacy of his substantive appeal and provided the opportunity to 
submit argument regarding that adequacy.  No argument was 
received.  In essence, the matter of "which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant" has been addressed.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has submitted no additional evidence or argument 
regarding the submission of a timely adequate substantive appeal.  
There is no indication that any additional relevant evidence 
exists and it is concluded that the VA has complied with the VCAA 
and the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification or 
development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).

The formality of perfecting an appeal to the Board is part of a 
clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a formal 
appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  Appellant review 
of an RO decision is initiated by notice of disagreement and 
completed by substantive appeal after a statement of the case 
(SOC) is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200 
(2003).

After an appellant receives the SOC, the appellant must file a 
formal appeal within 60 days from the date the SOC is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); see 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992) (where a claimant did not perfect 
appeal by timely filing substantive appeal, RO rating decision 
became final).  By regulation, this formal appeal must consist of 
either "a properly completed VA Form 1-9...or correspondence 
containing the necessary information."  38 C.F.R. § 20.202 (2003).  
A properly completed VA form includes the signature of the 
claimant, his representative, or his guardian.  See Fleishman v. 
West, 138 F.3d 1429 (Fed. Cir. 1998); Cert. denied 119 S.Ct. 371 
(1999).  The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the SOC, and 
to formulate and present specific arguments relating to errors of 
fact or law made by the RO.  38 U.S.C.A. § 7105(d)(3); Roy at 555.

Upon request, the time period for filing a substantive appeal may 
be extended for a reasonable period for good cause shown.  38 
U.S.C.A. § 7105(d)(3).  A request for such an extension should be 
in writing, and must be made prior to the expiration of the time 
limit for filing the substantive appeal.  38 C.F.R. § 20.303 
(2003).

In this case, the RO denied the veteran's claims for service 
connection for residuals of a hand injury and entitlement to a 
permanent and total disability rating for nonservice-connected 
disability pension purposes.  The veteran was notified of that 
action by official letter dated in September 2000, and he 
submitted a notice of disagreement in October 2000.

A statement of the case was issued in November 2000.  In February 
2001, the veteran submitted a VA Form 9.  The VA Form 9 contains a 
block where the veteran may designate what issues he desires to 
appeal.  He may check a box that indicates that either he desires 
to appeal all of the issues listed on the statement of the case or 
he may check a box indicating that he desires to appeal only 
certain issues listed on the statement of the case.  A separate 
block provides the veteran the opportunity to submit his reasons 
as to why he believes the VA improperly decided his case.  The 
veteran did not check the block indicating that he desired to 
appeal all of the issues listed on the statement of the case and 
he submitted a statement indicating that he was appealing the 
issue of service connection for PTSD.

If the statement of the case addressed several issues, the 
substantive appeal must either indicate that the appeal is being 
perfected as to all of those issues or must specifically identify 
the issues appealed.  38 C.F.R. § 20.202.  Proper completion and 
filing of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal  Id.

The only statement or item the veteran submitted, within 60 days 
of the issuance of the November 2000 statement of the case, or 
within one year of the September 2000 notice, that relates to the 
issues addressed in the November 2000 statement of the case, is a 
VA Form 9.  However, the VA Form 9 only addressed the issue of 
entitlement to service connection for PTSD, and did not indicate 
that all issues in the statement of the case were being appealed.  
In the absence of the veteran submitting a properly completed VA 
Form 9, indicating that he desired to appeal the issues of 
entitlement to service connection for residuals of a hand injury 
and entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes, or any other 
written communication that could be construed as a substantive 
appeal with respect to the issues of entitlement to service 
connection for residuals of a hand injury and entitlement to a 
permanent and total disability rating for nonservice-connected 
disability pension purposes, the veteran did not file a timely 
substantive appeal with respect to these issues.  Neither was a 
request for an extension of time filed.  Therefore, since the 
veteran failed to file a substantive appeal within the appropriate 
time, his claim before the Board must be dismissed with respect to 
the issues of service connection for residuals of a hand injury 
and entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes.


ORDER

A timely substantive appeal of a decision denying service 
connection for residuals of a hand injury and entitlement to a 
permanent and total disability rating for nonservice-connected 
disability pension purposes was not timely filed, and the appeal 
with respect to these issues is dismissed.


REMAND

The record reflects that the veteran served in field artillery in 
Vietnam.  An attempt has not been made to verify his reported 
stressors.  February and March 2002 VA treatment records reflect a 
diagnosis of PTSD with depression, and indicate that the veteran 
was being seen for medication evaluation regarding his PTSD.

Accordingly, the issue of entitlement to service connection for 
PTSD is REMANDED to the RO for the following:

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed with respect to this claim.  Any notice given, or action 
taken thereafter, must comply with current, controlling legal 
guidance.

2.  The RO should obtain the veteran's service personnel records.

3.  The RO should contact the U.S. Armed Services Center for 
Research of Unit Records, and provide them with a copy of the 
veteran's DD Form 214 and all service personnel records.  They 
should be requested to attempt to verify whether the veteran was 
present in June or July 1968 when a member of his unit was killed 
or injured by incoming mortar rounds and whether the veteran was 
present when any members of his unit were burned by gunpowder in 
January 1969.  A request should be made to provide any additional 
information that might corroborate the veteran's alleged 
stressors.  Any information obtained should be associated with the 
claims file.

4.  Following the receipt of the report from USASCRUR, and the 
completion of any additional development warranted or suggested by 
that office, the RO should prepare a report detailing the nature 
of any combat action or inservice stressful event verified by the 
USASCRUR.  If no combat action or stressor has been verified, the 
RO should so state in its report.  The RO's report should be added 
to the claims file.

5.  Then, the RO should schedule the veteran for a VA examination 
to determine the existence and etiology of any currently 
manifested PTSD.  All indicated studies, tests and evaluations 
deemed necessary should be performed.  In determining whether the 
veteran has PTSD due to an inservice stressor, the examiner is 
hereby notified that only the verified history detailed in the 
reports by the USASCRUR and/or the RO may be relied upon.  If the 
examiner believes that PTSD is the appropriate diagnosis, the 
examiner must specifically identify which stressors detailed in 
the report of the USASCRUR or the RO's report are responsible for 
that conclusion, or whether the currently manifested PTSD is 
related to other nonservice or nonverified events specified in the 
examination report.  The claims file must be made available to the 
examiner for review and the examination report should reflect that 
such review is accomplished.  A complete rationale for all 
opinions offered should be provided.

6.  Then, the RO should readjudicate the issue remaining on 
appeal.  If the benefit sought on appeal is not granted to the 
veteran's satisfaction, both the veteran and his representative 
should be provided a supplemental statement of the case and 
afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking this 
action, the Board implies no conclusion, either legal or factual, 
as to the ultimate outcome warranted.  No action is required of 
the veteran until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



